DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 5-20, and 22-35 are pending.
Claims 1, 2, 5-20, and 22-35 are allowed.
Election/Restrictions
Independent claims 1 and 19 are allowable. The restriction requirement between polymorphic interrogation methods, as set forth in the Office action mailed on 03 December 2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03 December 2015 is withdrawn.  Claims 14, 18, and 32, directed to species of polymorphic interrogation are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 2. 5-13, 15-17, 19, 20, 22-31, and 33-35 under 35 U.S.C. 101 in the Office action mailed 25 March 2021 is withdrawn in view of the arguments received 23 September 2021 regarding the claim limitations that are not well understood, routine, and conventional, and the examiner’s amendment detailed below.
Double Patenting
The provisional rejection of claims 1, 2, 19, and 20 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/915,944 in view of Zimmermann et al. in the Office action mailed 25 March 2021 is withdrawn because after further consideration the copending claims do not claims a process requiring a ligation of hybridized probes.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Monique Macek on 12 October 2021.


The claim set with the examiner’s amendment is set forth below:

(Previously Amended) A process to calculate a risk of X or Y chromosomal aneuploidy in a maternal blood, serum or plasma sample from a pregnant female comprising fetal and maternal nucleic acids, comprising the steps of:
interrogating one or more Y chromosomal loci by hybridizing a first set of two or more sequence-specific oligonucleotide probes to twelve or more non-polymorphic loci, interrogating one or more X chromosomal loci by hybridizing a second set of two or more sequence-specific oligonucleotide probes to twelve or more non-polymorphic loci, and interrogating one or more loci on at least a first autosome by hybridizing a third set of two or more sequence-specific oligonucleotide probes to twelve or more non-polymorphic loci;
ligating the hybridized first set of sequence-specific oligonucleotide probes, ligating the hybridized second set of sequence-specific oligonucleotide probes, and ligating the hybridized third set of sequence-specific oligonucleotide probes;
amplifying the ligated first set of sequence-specific oligonucleotide probes, amplifying the ligated second set of sequence-specific oligonucleotide probes, and amplifying the ligated third set of sequence-specific oligonucleotide probes; 
generating, by a computer processor and based on the interrogating of the one or more Y chromosomal loci, the interrogating of the one or more X chromosomal loci, and the interrogating of the one or more loci on at least the first autosome, an estimation of a chromosome frequency for a Y chromosome, an X chromosome and the first autosome;

f)    calculating, by the computer processor, values of likelihood that the Y chromosome is present in no copies, one copy or two or more copies in the maternal blood, serum or plasma sample using the calculated fetal nucleic acid proportion;
g)  generating, by the computer processor, a calculated risk of aneuploidy of the Y chromosome in the maternal blood, serum or plasma sample by comparing the values of likelihood to a first mathematic model assuming no copies of the Y chromosome, a second mathematic model assuming one copy of the Y chromosome, and a third mathematic model assuming two or more copies of the Y chromosome;
h)   calculating, by the computer processor, values of likelihood that the X chromosome is present in one copy, two copies or three or more copies in the maternal blood, serum or plasma sample using the calculated fetal nucleic acid proportion; and
i)   generating, by the computer processor, a calculated risk of aneuploidy of the X chromosome in the maternal blood, serum or plasma sample by comparing the values of likelihood to a first mathematic model assuming one copy of the X chromosome, a second mathematic model assuming two copies of the X chromosome, and a third mathematic model assuming three or more copies of the X chromosome.

 (Original) The process of claim 1, wherein the X or Y chromosomal aneuploidy is a fetal aneuploidy.
(Canceled)
(Canceled)
(Previously Presented) The process of claim 1, wherein at least ten or more polymorphic loci are interrogated.
(Original) The process of claim 5, wherein at ten or more polymorphic loci on at least two autosomes are interrogated.
(Previously Amended) The process of claim 6, wherein a fetal nucleic acid proportion in the maternal blood, serum or plasma sample is calculated by analyzing the frequency of polymorphisms from at least two autosomes.
(Original) The process of claim 6, wherein at least ten or more polymorphic loci on at least three autosomes are interrogated.
(Previously Amended) The process of claim 8, wherein the fetal nucleic acid proportion in the maternal blood, serum or plasma sample is calculated by analyzing the frequency of polymorphisms from at least three autosomes.
(Original) The process of claim 1, wherein at least 24 loci are interrogated on each of the X chromosome, the Y chromosome and the at least one autosome.
(Original) The process of claim 10, wherein at least 32 loci are interrogated on each of the X chromosome, the Y chromosome and the at least one autosome.
(Original) The process of claim 11, wherein each locus is measured at least 100 times.
(Previously Presented) The method of claim 1, wherein at least 96 polymorphic loci are measured to calculate the percent fetal nucleic acid proportion.
(Original) The process of claim 2, wherein the calculated risk of fetal aneuploidy is adjusted using extrinsic information on prior risk.
(Original) The process of claim 2, wherein a risk of X chromosome aneuploidy is calculated utilizing XFF. 
(Original) The process of claim 2, wherein a risk of Y chromosome aneuploidy is calculated utilizing YFF.
(Previously Amended) The process of claim 1, wherein calculating the values of likelihood that the Y chromosome is present in no copies, one copy or two or more copies in the maternal blood, serum or plasma sample and calculating values of likelihood that the X chromosome is present in one copy, two copies or three or more copies in the maternal blood, serum or plasma sample is performed by bootstrap sampling.
(Original) The process of claim 1, wherein the calculating a risk step is performed using a log 10 odds ratio.
(Currently Amended) A process to calculate a risk of an X chromosomal aneuploidy in a maternal blood, serum or plasma sample comprising fetal and maternal nucleic acids, wherein the process steps are performed on a computer, comprising the steps of:
a) interrogating one or more X chromosomal loci by hybridizing a first set of two or more sequence-specific oligonucleotide probes to twelve or more non-polymorphic loci;
b) interrogating one or more polymorphic loci on at least a first autosome by hybridizing a second set of two or more sequence-specific oligonucleotide probes to twelve or more non-polymorphic loci;
c) ligating the hybridized first set of sequence-specific oligonucleotide probes and ligating the hybridized second set of sequence-specific oligonucleotide probes;
d) amplifying the ligated first set of sequence-specific oligonucleotide probes and amplifying the ligated second set of sequence-specific oligonucleotide probes;
e) estimating a chromosome frequency for an X chromosome and the first autosome;
[[d)]]f) calculating a fetal nucleic acid proportion in the maternal blood, serum or plasma sample by analyzing a frequency of polymorphic loci on at least one autosome;
[[e)]]g) calculating values of likelihood that the X chromosome is present in one copy, two copies or more than two copies in the maternal blood, serum or plasma sample using the calculated fetal nucleic acid proportion; and
[[f)]]h) calculating a risk of aneuploidy of the X chromosome in the maternal blood, serum or plasma sample by  comparing the values of likelihood to a first mathematic model assuming one copy of the X chromosome, a second mathematic model assuming two copies of the X chromosome, and a third mathematic model assuming three copies of the X chromosome.
(Currently Amended) The process of claim 19, wherein the X chromosomal aneuploidy is a fetal aneuploidy.
 (Canceled)
(Previously Amended) The process of claim 20, further comprising determining whether the fetal nucleic acid proportion in the maternal blood, serum or plasma sample is adequate to reliably perform analysis.
(Previously Presented) The process of claim 19, wherein at least ten or more polymorphic loci are interrogated.
(Previously Presented) The process of claim 23, wherein at least ten or more polymorphic loci on at least two autosomes are interrogated.
(Previously Amended) The process of claim 24, wherein a fetal nucleic acid proportion in the maternal blood, serum or plasma sample is calculated by analyzing the frequency of polymorphic loci from at least two autosomes.
(Previously Presented) The process of claim 25, wherein at least ten or more polymorphic loci on at least three autosomes are interrogated.
(Previously Amended) The process of claim 26, wherein the fetal nucleic acid proportion in the maternal blood, serum or plasma sample is calculated by analyzing the frequency of polymorphisms from at least three autosomes.
(Previously Presented) The process of claim 19, wherein at least 24 loci are interrogated on the X chromosome.
(Previously Presented) The process of claim 28, wherein at least 32 loci are interrogated on each of the X chromosome and the at least one autosome.
(Previously Presented) The process of claim 28, wherein each locus is measured at least 20 times.
(Previously Presented) The method of claim 19, wherein at least 96 polymorphic loci are measured to calculate the fetal nucleic acid proportion.
(Original) The process of claim 20, wherein the calculated risk of fetal aneuploidy is adjusted using extrinsic information on prior risk.
(Previously Presented) The process of claim 20, wherein a risk of X chromosome aneuploidy is calculated utilizing XFF. 
(Previously Presented) The process of claim 16, wherein the YFF calculation comprises a YFF value that is used to determine the presence of more than two copies of the Y chromosome in the fetal nucleic acid.
(Previously Presented) The process of claim 20, wherein the fetus does not have a Y chromosome when the YFF value is less than zero. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All pending claims recite statutory subject matter under 35 U.S.C. 101 because independent claim 1 requires an unconventional combination of additional elements at steps b) and c) of ligating and amplifying probes hybridized to a maternal DNA sample, and independent claim 19 requires an unconventional combination of additional elements at steps a) through c) of ligating and amplifying probes hybridized to a maternal DNA sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/           Primary Examiner, Art Unit 1631